Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a load application member, applying, to the hammer, at least one of a first load directed in the first direction and a second load directed in a second direction opposite the first direction, wherein the first load is a load that gradually increases as approaching a terminal position of the key in key pressing, and the second load is a load that gradually decreases as approaching the terminal position.
 in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The member is supportively disclosed as item 8 shown in figures 1-4B.  The item is described in the specification in pages 3-10 according to how it fulfills the functional description in claim 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard apparatus, comprising: 
a hammer, having a mass body on one end side, rotating in a first direction by being pushed on an other end side when a key is pressed; and 
a load application member, applying, to the hammer, at least one of a first load directed in the first direction and a second load directed in a second direction opposite the first direction, wherein the first load is a load that gradually increases as approaching a terminal position of the key in key pressing, and the second load is a load that gradually decreases as approaching the terminal position.
The closest related prior art includes Komatsu (U. S. Patent 8,889,975), Hayashi (U. S. Patent 8,648,236), Niitsuma (U. S. Patent 5,249,497) and Allprandi (U. S. Patent 3,903,780).  None of these provide the functions of the claimed load application member in the sense that the changes in the force in the second direction of the hammer. 
The applicant’s particular means 8 is anchored at one end to a stationary position and to the other end to a moving end of the hammer.  Item 8 is compressed on a first part of the stroke and de-compressed toward a terminal position of the hammer, the opposite on the return stroke of the hammer. This is supportively illustrated in figures 1-4B, and described in the specification on pages 1-10.
Claims 2-13 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 14 is allowable for a  load application method for a keyboard apparatus, the keyboard apparatus comprising a hammer that has a mass body on one end side, rotates in a first direction by being pushed on an other end side when a key is pressed, and a load application member that applies, to the hammer, at least one of a first load directed in the first direction and a second load directed in a second direction opposite the first direction, wherein the first load is a load that gradually increases as approaching a terminal position of the key in key pressing, and the second load is a load that gradually decreases as approaching the terminal position. 
Claim 14 is considered the method of operation for the keyboard apparatus of claim 1. 
Claims 15-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 31, 2022